Citation Nr: 1607461	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-50 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea, to include as secondary to the service connected bronchial asthma. 

2.  Entitlement to service connection for sleep apnea to include as secondary to the service connected bronchial asthma.

3.  Entitlement to service connection for an acquired psychiatric disorder claimed as posttraumatic stress disorder (PTSD) and depression.

4.  Entitlement to a rating in excess of 10 percent for bronchial asthma prior to December 20, 2001, in excess of 30 percent from December 20, 2001 to June 18, 2007, and in excess of 60 percent from June 19, 2007.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1981 to May 1991.

This appeal initially came to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The case was remanded for further development in July 2015.  

In December 2015, the Veteran testified during a videoconference hearing before the undersigned.  He had a RO hearing in September 2013.  Transcripts of the hearings are of record.

The Veteran's records are now contained in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.



FINDINGS OF FACT

1.  Service connection for sleep apnea was last denied in an August 2008 rating decision.  The evidence added to the record with regard to sleep apnea since the August 2008 rating decision is not cumulative or redundant, does cure a prior evidentiary defect and raises a reasonable possibility of substantiating the claim.

2.  Sleep apnea was not manifest in service, it is not otherwise attributable to active service, nor was it caused by or permanently made worse by a service connected disability.

3.  In his December 2015 hearing, the Veteran, through his representative, withdrew from appellate consideration the issues of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and depression; entitlement to a rating in excess of 10 percent for bronchial asthma prior to December 20, 2001, in excess of 30 percent from December 20, 2001 to June 18, 2007, and in excess of 60 percent from June 19, 2007; and entitlement to a total disability rating based on individual unemployability.


CONCLUSIONS OF LAW

1.  The August 2008 rating decision denying service connection for sleep apnea is final.  New and material evidence to reopen the claim for service connection for sleep apnea has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.159 (2015).

2.  Sleep apnea was not incurred in or aggravated by service nor was it caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.310.

3.  The criteria for withdrawal of the issue of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and depression, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of the issue of entitlement to a rating in excess of 10 percent for bronchial asthma prior to December 20, 2001, in excess of 30 percent from December 20, 2001 to June 18, 2007, and in excess of 60 percent from June 19, 2007 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

5.  The criteria for withdrawal of the issue of entitlement to a total disability rating based on individual unemployability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in June 2011, VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

Having reopened the claim for service connection for sleep apnea, the Board finds that the Veteran has been given proper due process notice to allow for consideration of the claim on the merits.  The Court has held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). In this case, the Veteran was afforded such notice in June 2011.  Also, in the March 2014 supplemental statement of the case, the RO considered the claim for service connection for sleep apnea on the merits.  Accordingly, the Board finds no prejudice to the Veteran in adjudicating this claim on the merits.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

NEW AND MATERIAL 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The Veteran appeals the denial to reopen the claim for entitlement to service connection for sleep apnea.  In an August 2008 rating decision, service connection for sleep apnea was denied.  The RO found that the evidence of record failed to show that the Veteran had sleep apnea which incurred in or is directly due to military service.  The Veteran did not appeal that decision nor did he submit new and material evidence within a year of the decision.  The decision became final. 

At the time of the last final denial, the record contained service treatment records showing no complaints, treatment and/or diagnoses for sleep problems.  Since the last final denial, the Veteran has resubmitted statements claiming that his sleep apnea is related to service.  He now also claims, however, that his sleep apnea is related to his service connected asthma and he has submitted lay statements from family and friends asserting that his sleep problems began in the early 1990s.  A July 2011 VA examination showing a diagnosis of obstructive sleep apnea and bronchial asthma and a research study on sleep apnea and obstructive airway diseases have also been associated with the file.

After reviewing all of the evidence of record available at the time of the August 2008 rating decision and in light of the evidence received since that decision to include the lay statements of record, research article and the July 2011 VA examination, the Board finds that the new evidence raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for sleep apnea.  Accordingly, the claim is reopened.

SERVICE CONNECTION

The Veteran appeals the denial of entitlement to service connection for sleep apnea.  He contends that his sleep apnea manifested in service and/or is secondary to his service connected bronchial asthma.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be established for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310(b).  Section 3.310 was amended effective October 10, 2006, this claim was filed after the amendment, and as such the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

After weighing the evidence, the Board concludes that the more probative evidence is against the Veteran's claim.  To that end, service treatment records fail to show any complaints, diagnoses and/or treatment for sleep problems.  Rather, during the separation examination the Veteran denied frequent trouble sleeping.  

The record discloses objective evidence of sleep problems years post service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom.,  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the claimed sleep apnea to service.  There is no competent evidence or opinion that the Veteran's sleep apnea is related to service and/or the service connected asthma and neither the appellant nor his representative has presented any such opinion.  Rather, the July 2011 VA examiner found that there was no evidence of sleep apnea in the service treatment records and that bronchial asthma does not cause and/or aggravate sleep apnea as these are separate conditions.   

The VA medical opinion is persuasive and warrant being assigned great probative weight.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions and based their opinions following a review of the claims folder as well as a complete physical examination.  There is no pertinent opinion to the contrary.  

The Board is mindful of the research study on sleep apnea and obstructive airway diseases submitted by the appellant.  The study, however, is not specific to the Veteran and the findings were not based on his particular history and circumstances.  The Board notes that evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Here, crucially, the study is general in nature and do not specifically relate to the facts and circumstances surrounding this particular case, as such, the study has minimal probative value.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).

In sum, the most probative evidence of record is against showing that the Veteran's sleep apnea is related to service or his service connected bronchial asthma.  In making this decision the Board notes that the Veteran is competent to report sleep problems and the circumstances surrounding such.  The Board also acknowledges the lay evidence asserting that the Veteran's snoring and sleep issues started in the early 1990s.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of the Veteran's obstructive sleep apnea falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

REMAINING ISSUES 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant.  Id.  

During his December 2015 hearing, the appellant through his representative withdrew from appellate consideration the issues of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and depression; entitlement to a rating in excess of 10 percent for bronchial asthma prior to December 20, 2001, in excess of 30 percent from December 20, 2001 to June 18, 2007, and in excess of 60 percent from June 19, 2007; and entitlement to a total disability rating based on individual unemployability.  The Board finds that the appellant has withdrawn these claims.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning these issues before the Board. Accordingly, the Board does not have jurisdiction to review them, and the appeal is dismissed with regard to the issues of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and depression; entitlement to a rating in excess of 10 percent for bronchial asthma prior to December 20, 2001, in excess of 30 percent from December 20, 2001 to June 18, 2007, and in excess of 60 percent from June 19, 2007; and entitlement to a total disability rating based on individual unemployability.


ORDER

The application to reopen the claim of entitlement to service connection for sleep apnea is granted to this extent only.  

Entitlement to service connection for sleep apnea is denied.  

The appeal of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and depression is dismissed.  

The appeal of entitlement to a rating in excess of 10 percent for bronchial asthma prior to December 20, 2001, in excess of 30 percent from December 20, 2001 to June 18, 2007, and in excess of 60 percent from June 19, 2007 is dismissed.

The appeal of entitlement to a total disability rating based on individual unemployability is dismissed. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


